Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 25 May 2022.
Claim 13 was cancelled.
Claims 1, 7, and 16 were amended.
Claims 1, 3-7, and 16 are currently pending and have been examined.	

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7 Dec 2017. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 25 Mar 2022 have been fully considered but they are not persuasive. Applicant first asserts that “facilitate[ing] transmission of terminal authentication information for unlocking the collection/delivery destination vehicle from outside of the collection/delivery destination vehicle to the terminal of the carrier is not a business activity nor is it a commercial relationship,” and neither is it “practically performable by the human mind nor is it a human activity.” Accordingly, Applicant asserts, “any abstract idea is integrated into a practical application by facilitating the provisions of terminal authentication information for unlocking the collection/delivery destination vehicle from outside of the collection/delivery destination vehicle to the terminal of the carrier such that the carrier can collect or deliver the package.” Applicant’s remarks, p. 7. This is not persuasive. 
As an initial matter, “facilitating” the transmission “for unlocking” is merely a recitation that the transmission is facilitated. It does not actually require an unlocking of the vehicle. So long as the transmission is “facilitated,” the claim is met. There is no requirement to read into the claim that the vehicle is actually unlocked, and the claim language itself does not recite that the vehicle is unlocked. 
Moreover, even if such a limitation were positively recited, it would constitute insignificant extra-solution activity. Unlocking a door of a vehicle to grant access thereto is secondary to the claimed solution of either delivering or suspending the delivery of a package based on determining that the destination vehicle is or is not present in the delivery area. Additionally, claim 7 is a method claim and the unlocking limitation is subject to a condition precedent, specifically that the vehicle is present in the delivery area. In method claims, limitations subject to a condition precedent may not be limiting. See MPEP 2111.04(II) for additional information. Therefore, for at least these reasons, Applicant’s arguments are not persuasive.  
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered, but they are not persuasive. Applicant asserts that “Boccuccia’s teachings relate to a customer vehicle 112 moving from a parking lot (302) which is located in the general area identified by a zip code to another parking lot (304), rather than the delivery service vehicle 116 having been detected to move into general area 300.” Applicant’s remarks, p. 9, emphasis original. Applicant does not provide a citation for this assertion. Applicant further asserts that  “deployment is understood to mean bringing the delivery service vehicle 106 into action,” in construing the cited paragraphs of Boccuccia. Id. However, Applicant provides no support for this construction, merely asserting that it is distinct from “moved into” as claimed. This is not persuasive. 
As an initial matter, Oz was in fact cited for the “moves into” determination. Oz’s GPS-based proximity module, in which the GPS-based proximity module determines that the delivery providing vehicle is within a proximity of the delivery recipient vehicle. Non-final action, p. 21, citing Oz [0003], [0054] [0123]. 
Additionally, As cited in the non-final action, Boccuccia discloses that a delivery vehicle is deployed into an area defined by a zip code as in [0031]-[0032]. Applicant’s claims recite that the vehicle “moves into” a delivery area and explicitly recite that the delivery area “is designation by at least one of a city, ward, town, village, and a zip code.” Deployment from a stationary position at, for instance, a hub into a delivery area defined by a zip code reaches both the plain meaning and the broadest reasonable interpretation of Applicant’s claims. Therefore, Applicant’s arguments are not persuasive. Moreover, it appears that the distinction in what the non-final action was citing was not in the “moves into” determination, which, again, Oz discloses, but in the providing the notification to the carrier’s terminal. In Oz, the system detects the presence of the delivery vehicle within a proximity of the recipient vehicle and causes an audio/visual alert to the driver. In Boccuccia, the driver is deployed into the delivery area and is provided a notification on their terminal. Therefore, in combination, Oz in view of Boccuccia disclose the claimed invention. 
Applicant next asserts that “Boccuccia is not capable of the above noted features.” Applicant’s remarks, p. 10, emphasis original. As noted above, this is not persuasive because not only is Boccuccia capable of these features, these features are disclosed expressly under the broadest reasonable interpretation of Applicant’s claim language. Further, as above, Oz in view of Boccuccia explicitly disclose both the proximity determination and the alert. Therefore, when Boccuccia is considered in light of the disclosure of Oz, which is required in consideration of a rejection under 35 U.S.C. 103, the claim is met. See MPEP 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, for at least these reasons, this is not persuasive. 
U.S. Patent Publication No. 20160350711 to Tsao is cited below as pertinent prior art not relied upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1, 3-6, and 16 recite a system, and claim 7 recites a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite notifying, by a collection/delivery management entity that manages sharing of spaces of vehicles, to a carrier who collects or delivers a package in collaboration with the collection/delivery management entity, information on a collection/delivery area requested by a utilizer who requests collection or delivery of the package as a collection/delivery place of the package; detecting that a carrier that collects or delivers the package has moved into the collection/delivery area; when it is detected that the delivery carrier has moved into the collection/delivery area, determining whether or not the collection/delivery destination entity is present in the collection/delivery area; when it is detected that the delivery carrier has moved into the collection/delivery area and the collection/delivery destination entity is present in the collection/delivery area, notifying the carrier of information on a parking position of a collection/delivery destination entity designated by the utilizer as a collection/delivery destination of the package; facilitating transmission of authentication information for unlocking the collection/delivery destination entity from outside of the collection/delivery destination entity to the carrier; and when it is detected that the delivery carrier has moved into the collection/delivery area and the collection/delivery destination entity is not present in the collection/delivery area, notify the carrier of an instruction to suspend the collection or delivery of the package without notifying the carrier of the parking position of the collection/delivery destination entity, wherein the collection/delivery area is designated by at least one of a city, ward, town, village, and a zip code without specifying the parking position. Determining whether to suspend or complete a delivery is at least one of managing a business relationship or a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the processor of the server and the terminal of a carrier. In claim 7 the additional elements are the computer of the server and the terminal of a carrier. Applicant’s originally filed specification discloses that the terminal of the carrier and the terminal of the user may be the same in [0021], and that those may include “a small computer such as a smartphone, a mobile phone, a tablet terminal, a personal information terminal, and a wearable computer (a smart watch and the like)” in paragraph [0043]. Therefore, all of these elements are generically recited elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Both claim 1 and claim 7 recite a delivery vehicle and a destination (user) vehicle, which constitutes merely linking the abstract idea to a technology or technological environment. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional rules for managing the business relationship or commercial interaction. Claim 3 recites notifying the carrier of information regarding an area where a user does not want the package delivered or collected and notifying the carrier to suspend the delivery/collection based thereon. Claim 4 recites notifying the user that the delivery/collection has been suspended when the carrier is notified to suspend delivery/collection. Claim 5 recites sending a notification to the user to park the collection entity when the system determines that it is not parked. Claim 6 recites acquiring information on the delivery/collection area reset by a user when the carrier is notified of the instruction to suspend. Claim 16 recites communicating with the carrier and receiving the authentication information from the carrier, locking/unlocking the delivery/collection entity, storing the authentication information and authenticating the carrier based on the authentication information, and transmitting a locking/unlocking instruction based on the authentication result. All of these steps further define the abstract idea of determining whether to suspend or complete a delivery, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Claims 4-6 recite a terminal of a user. Applicant’s originally filed specification discloses that the terminal of the carrier and the terminal of the user may be the same in [0021], and that those may include “a small computer such as a smartphone, a mobile phone, a tablet terminal, a personal information terminal, and a wearable computer (a smart watch and the like)” in paragraph [0043]. Therefore, this is a generically recited computing element. Claim 16 recites the information system of claim 1 and a collection/delivery destination vehicle, addressed above, a short distance communication interface, a locking/unlocking device, and a controller. Applicant’s originally filed specification discloses that the locking/unlocking device as an element of in-vehicle device 10A in [0025], and that the locking/unlocking device “includes an LF transmitter 301, an RF receiver 302, a verification ECU 303, a body ECU 304, and a door lock actuator 305” that is capable of receiving and transmitting radio signals in [0027]-[0029]. The short distance communication interface is disclosed in [0036] as a “means to communicate with the user terminal… by the Bluetooth… Low Energy standard.” The controller is not explicitly disclosed in that term, but the originally filed specification in paragraphs disclose a “controlling portion” of the locking/unlocking device, which is addressed above, in paragraphs [0037]-[0038] and fig. 2, and, based on the functions disclosed therein and claimed in claim 16, this is the interpretation given to the controller. Therefore, the controller is also a generically recited computing element. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. In combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180240067 to Oz et. al. (“Oz”) in view of U.S. Patent Publication No. 20200074396 to Boccuccia et. al. (“Boccuccia”).
Claim 1
Oz discloses the following elements:
An information processing system comprising: ([0078], fig. 3 cloud based information processing system)
a processor of a collection/delivery management server that manages sharing of spaces of vehicles, the processor configured to: ([0078], fig. 3 cloud based information processing system includes processors and servers; [0051] cloud based system tracks the recipient vehicle’s location)
notify, to a terminal of a carrier who collects or delivers a package in collaboration with the collection/delivery management server, information on a collection/delivery area where a utilizer who requests collection or delivery of the package wants the package to be collected or delivered; ([0032], [0035] user provides to system option to have product delivered to a vehicle including vehicle identification number (VIN) and expected locations of the vehicle; [0051] system tracks the recipient vehicle’s location; [0047] package delivery person is provided with information including current location of recipient’s vehicle)
detect that a delivery vehicle by which the carrier using the terminal of the carrier collects or delivers the package has moved into the collection/delivery area; ([0003] GPS-based proximity module is configured to monitor a distance between the package delivery vehicle and the target vehicle of the customer; [0054] the GPS-based proximity module causes the target vehicle to blink its lights and honk its horn; [0123] system determines when vehicle approaches target vehicle and is within a proximity “like 100 meters”; see also [0048])
when it is detected that the delivery vehicle has moved into the collection/delivery area, determine whether or not the collection/delivery destination vehicle is present in the collection/delivery area; ([0122] service determines whether to deliver package to address selected at user’s placement of the order or the current location of the vehicle; [0054] the GPS-based proximity module causes the target vehicle to blink its lights and honk its horn; see also [0048] – see below for more)
when it is detected that the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is present in the collection/delivery area, notify the  ([0047], [0093] delivery person uses package delivery system to determine current location of the target vehicle after the package arrives in the same city; [0122] service determines whether to deliver package to address selected at user’s placement of the order or the current location of the vehicle; carrier requests and receives at the terminal the current location of the target vehicle; [0054] the GPS-based proximity module causes the target vehicle to blink its lights and honk its horn – this is a notification of the parking position; [0032] system can be used with multiple target vehicles; [0038] user selects delivery to a vehicle. It is noted that Applicant’s claim language here is broad. As currently interpreted, the parking position of the destination vehicle is the parking position of a vehicle designated by the user, and the plural “vehicles” refers to other vehicles in the vicinity which may not be the user’s designated vehicle or even vehicles which are participating in the system. If Applicant intends for this to be that the user has specified one of several of the user’s own, participating vehicles and the system is determining which of those vehicles, claim amendments which clarify this requirement would be helpful)
facilitate transmission of terminal authentication information for unlocking the collection/delivery destination vehicle from outside of the collection/delivery destination vehicle to the terminal of the carrier; ([0071] when GPS-based proximity module detects that the delivery vehicle and target vehicle are in a close proximity, the system can send an unlock command to the target vehicle – note that “facilitating transmission” of an unlock command and actually causing the vehicle to unlock are distinct. While Applicant’s claim language merely requires that the command is “facilitated,” it does not require that the vehicle is actually unlocked or even that the command is actually sent)
and when it is detected that the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is not present in the collection/delivery area, notify the terminal of the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the parking position of the collection/delivery destination vehicle, wherein the collection/delivery area is designated by at least one of a city, ward, town, village, and a zip code without specifying the parking position. ([0047], [0093] delivery person uses package delivery system to determine current location of the target vehicle after the package arrives in the same city; [0097] system responds to inquiry by providing current location of the target vehicle to the carrier’s terminal; [0122] carrier requests current location of the target vehicle and if the current location is no in the delivery zone, the delivery is skipped)
The primary difference between Applicant’s claims and the disclosure of Oz are in the trigger for causing the current location of the target vehicle to be sent to the carrier’s terminal, which, in Oz, is disclosed as a carrier initiating the request when the package arrives in the city. However, Oz discloses each element that would be capable of performing every element of Applicant’s claimed invention, including transmitting information to the carrier’s terminal and a proximity based notification function. Boccuccia discloses that the system determines when the vehicle is deployed into the general area defined by, for example, a zip code, the service may query for the current location of the customer vehicle. Boccuccia , paragraphs [0031]-[0032]. Boccuccia explicitly says that the query is performed “upon deployment” in [0032], and moving from a stationary position at a delivery fulfillment center or hub meets the broadest reasonable interpretation of “moved into the delivery/collection area” as recited in Applicant’s claims. Additionally, Boccuccia discloses that the system may “periodically or continuously” query location information from the customer vehicle in [0024], and that such monitoring allows the system to account for a change in the customer vehicle’s delivery location in [0044]-[0045]. 
Oz discloses a trigger for identifying the current location of the target vehicle and providing that to the carrier’s terminal, and that a trigger for making a particular target vehicle known among multiple vehicles can be based on a proximity determination. Boccuccia discloses a system which queries the current location of a customer vehicle upon the vehicle moving into the delivery area to provide the location to the carrier’s terminal, and that the system can continuously or periodically update the delivery location based on the current location of the customer’s vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the proximity based particular vehicle identification system of Oz a notification to the carrier terminal based on the proximity as taught by Boccuccia in order to “to confirm that the customer vehicle is still located at the site” and “optimize the delivery route…based on that information.” Boccuccia, paragraphs [0027] and [0033]. 
Claim 4
Oz in view of Boccuccia discloses the elements of claim 1, above. Oz also discloses that the system may send information and notifications to the user’s terminal, including delivery confirmation information, as in [0043], and that the system may determine that the delivery is to be skipped and the package marked for differed mail delivery as in [0122]. This at least suggests a system in which a user is provided a notification when their delivery information has changed, including a skipped delivery. Nevertheless, Boccuccia discloses:
when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to notify a terminal of the utilizer that the collection or delivery of the package is suspended. ([0035] system may determine that the delivery cannot be completed; [0036] if the system determines that the delivery cannot be completed, it may cause a notification to be sent to the customer to that effect)
Oz discloses that the system may send a confirmation of delivery information to the user and that the system may mark a package for different delivery mechanism if the targeted vehicle delivery is to be skipped. Boccuccia discloses notifying the customer if delivery cannot be completed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery information notification of Oz the delivery skip notification as taught by Boccuccia in order to “permit the customer to intercept the delivery route to retrieve the parcel at the customer’s option and convenience.” Boccuccia, paragraph [0036]. 
Claim 6
Oz in view of Boccuccia discloses the elements of claim 1, above. Oz also discloses that the system may send information and notifications to the user’s terminal, including delivery confirmation information, as in [0043], and that the system may determine that the delivery is to be skipped and the package marked for differed mail delivery as in [0122]. This at least suggests that the user can be provided with an option to reset the delivery. Nevertheless, Boccuccia discloses:
when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to acquire information on the collection/delivery area reset by a terminal of the utilizer. ([0034] customer vehicle may change its location and independently report this change to the server; [0035]-[0036] delivery route may be modified; if it is determined that the delivery to the first vehicle location cannot be completed, customer may be able to identify a new area for delivery to the vehicle; system will notify customer of missed delivery)
Oz discloses that the system may send a confirmation of delivery information to the user and that the system may mark a package for different delivery mechanism. Boccuccia discloses notifying the customer if delivery cannot be completed and allowing the customer to receive the delivery at a different location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery information notification of Oz the delivery reset notification as taught by Boccuccia in order to “permit the customer to intercept the delivery route to retrieve the parcel at the customer’s option and convenience.” Boccuccia, paragraph [0036].
Claim 7
Oz discloses the following elements:
An information processing method comprising: ([0078], fig. 3 cloud based information processing system; [0006] methods for alternative package delivery)
notifying, by a computer of a collection/delivery management server that manages sharing of spaces of vehicles, to a terminal of a carrier who collects or delivers a package in collaboration with the collection/delivery management server, information on a collection/delivery area requested by a utilizer who requests collection or delivery of the package as a collection/delivery place of the package; ([0032], [0035] user provides to system option to have product delivered to a vehicle including vehicle identification number (VIN) and expected locations of the vehicle; [0051] system tracks the recipient vehicle’s location; [0047] package delivery person is provided with information including current location of recipient’s vehicle; [0078], fig. 3 cloud based information processing system includes processors and servers; [0051] cloud based system tracks the recipient vehicle’s location)
detecting, by the computer, that a delivery vehicle by which the carrier using the terminal of the carrier collects or delivers the package has moved into the collection/delivery area; ([0003] GPS-based proximity module is configured to monitor a distance between the package delivery vehicle and the target vehicle of the customer; [0054] the GPS-based proximity module causes the target vehicle to blink its lights and honk its horn; [0123] system determines when vehicle approaches target vehicle and is within a proximity “like 100 meters”; see also [0048])
when it is detected that the delivery vehicle has moved into the collection/delivery area, determining, by the computer, whether or not the collection/delivery destination vehicle is present in the collection/delivery area; ([0122] service determines whether to deliver package to address selected at user’s placement of the order or the current location of the vehicle; [0054] the GPS-based proximity module causes the target vehicle to blink its lights and honk its horn; see also [0048] – see below for more)
when it is detected that the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is present in the collection/delivery area, notifying, by the computer,  ([0047], [0093] delivery person uses package delivery system to determine current location of the target vehicle after the package arrives in the same city; [0122] service determines whether to deliver package to address selected at user’s placement of the order or the current location of the vehicle; carrier requests and receives at the terminal the current location of the target vehicle; [0054] the GPS-based proximity module causes the target vehicle to blink its lights and honk its horn – this is a notification of the parking position; [0032] system can be used with multiple target vehicles; [0038] user selects delivery to a vehicle. It is noted that Applicant’s claim language here is broad. As currently interpreted, the parking position of the destination vehicle is the parking position of a vehicle designated by the user, and the plural “vehicles” refers to other vehicles in the vicinity which may not be the user’s designated vehicle or even vehicles which are participating in the system. If Applicant intends for this to be that the user has specified one of several of the user’s own, participating vehicles and the system is determining which of those vehicles, claim amendments which clarify this requirement would be helpful)
facilitating, by the computer, transmission of terminal authentication information for unlocking the collection/delivery destination vehicle from outside of the collection/delivery destination vehicle to the terminal of the carrier; ([0071] when GPS-based proximity module detects that the delivery vehicle and target vehicle are in a close proximity, the system can send an unlock command to the target vehicle – note that “facilitating transmission” of an unlock command and actually causing the vehicle to unlock are distinct. While Applicant’s claim language merely requires that the command is “facilitated,” it does not require that the vehicle is actually unlocked or even that the command is actually sent)
and when it is detected that the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is not present in the collection/delivery area, notify, by the computer, the terminal of the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the parking position of the collection/delivery destination vehicle, wherein the collection/delivery area is designated by at least one of a city, ward, town, village, and a zip code without specifying the parking position. ([0047], [0093] delivery person uses package delivery system to determine current location of the target vehicle after the package arrives in the same city; [0097] system responds to inquiry by providing current location of the target vehicle to the carrier’s terminal; [0122] carrier requests current location of the target vehicle and if the current location is no in the delivery zone, the delivery is skipped)
Applicant’s claims recite a condition precedent, namely “whether or not the collection/delivery destination vehicle is present in the collection/delivery area.” If the vehicle is present, then the particular location is provided to the carrier. If the vehicle is not present, then the delivery is skipped. These limitations are contingent on the condition precedent. Method claims which recite a contingent limitation require a showing in the art only of those steps which must be performed. See MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Because Applicant’s method claim recites limitations contingent on a condition precedent, only those steps which must be performed are considered limiting. Nevertheless, art has been provided in the interest of compact prosecution.  
The primary difference between Applicant’s claims and the disclosure of Oz are in the trigger for causing the current location of the target vehicle to be sent to the carrier’s terminal, which, in Oz, is disclosed as a carrier initiating the request when the package arrives in the city. However, Oz discloses each element that would be capable of performing every element of Applicant’s claimed invention, including transmitting information to the carrier’s terminal and a proximity based notification function. Boccuccia discloses that the system determines when the vehicle is deployed into the general area defined by, for example, a zip code, the service may query for the current location of the customer vehicle. Boccuccia , paragraphs [0031]-[0032]. Boccuccia explicitly says that the query is performed “upon deployment” in [0032], and moving from a stationary position at a delivery fulfillment center or hub meets the broadest reasonable interpretation of “moved into the delivery/collection area” as recited in Applicant’s claims. Additionally, Boccuccia discloses that the system may “periodically or continuously” query location information from the customer vehicle in [0024], and that such monitoring allows the system to account for a change in the customer vehicle’s delivery location in [0044]-[0045]. 
Oz discloses a trigger for identifying the current location of the target vehicle and providing that to the carrier’s terminal, and that a trigger for making a particular target vehicle known among multiple vehicles can be based on a proximity determination. Boccuccia discloses a system which queries the current location of a customer vehicle upon the vehicle moving into the delivery area to provide the location to the carrier’s terminal, and that the system can continuously or periodically update the delivery location based on the current location of the customer’s vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the proximity based particular vehicle identification system of Oz a notification to the carrier terminal based on the proximity as taught by Boccuccia in order to “to confirm that the customer vehicle is still located at the site” and “optimize the delivery route…based on that information.” Boccuccia, paragraphs [0027] and [0033].
Claim 16
Oz in view of Boccuccia discloses the elements of claim 1, above. Oz also discloses:
A system comprising: ([0078], fig. 3 cloud based information processing system)
the information processing system according to claim 1; (see rejection of claim 1, above)
and the collection/delivery destination vehicle, wherein the collection/delivery destination vehicle includes: (fig. 3A, [0035] users can request delivery to their vehicle)
a short distance communication interface configured to communicate with the terminal of the carrier and receive the terminal authentication information from the terminal of the carrier; ([0024], [0034] target vehicle includes a dongle module and body control module)
a locking/unlocking device configured to unlock the collection/delivery destination vehicle; ([0063] doors/trunk can be locked and unlocked using the dongle module; [0056] sending functional commands to the target vehicle includes locking and unlocking doors; [0075] system can perform mechanical operations including locking and unlocking of the target vehicle)
and a controller configured to: ([0078], fig. 3 cloud based information processing system; [0063] doors/trunk can be locked and unlocked using the dongle module; [0056] sending functional commands to the target vehicle includes locking and unlocking doors; [0075] system can perform mechanical operations including locking and unlocking of the target vehicle; [0072] dongle module can use a rolling security key to authorize carrier access to the target vehicle)
store device authentication information, authenticate the terminal of the carrier based upon the stored device authentication information and the received terminal authentication information, ([0046] system stores a pool of virtual keys in at least one database; client device of delivery vehicle can use the first virtual key to authenticate communications; [0059] authentication can be used to authorize a functional command to the vehicle, including an unlock command; [0072] dongle module can use a rolling security key to authorize carrier access to the target vehicle)
and transmit a locking/unlocking signal to the locking/unlocking device based on the authentication result for unlocking the collection/delivery destination vehicle. ([0046] system stores a pool of virtual keys in at least one database; client device of delivery vehicle can use the first virtual key to authenticate communications; [0059] authentication can be used to authorize a functional command to the vehicle, including an unlock command; see also [0056]; [0072] dongle module can use a rolling security key to authorize carrier access to the target vehicle; [0063] doors/trunk can be locked and unlocked using the dongle module)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180240067 to Oz et. al. (“Oz”) in view of U.S. Patent Publication No. 20200074396 to Boccuccia et. al. (“Boccuccia”) and further in view of U.S. Patent Publication No. 20080004995 to Klingenberg et. al. (“Klingenberg”).
Claim 3
Oz in view of Boccuccia discloses the elements of claim 1, above. Oz also discloses: 

and when the collection/delivery destination vehicle has moved into the collection/delivery unnecessary area, notify the terminal of the carrier of the instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle. ([0122] on delivery day system determines the last known location of the target vehicle; if the vehicle is not within the carrier’s delivery zone, the system notifies the carrier terminal of a decision to skip the delivery and does not provide the delivery location)
Oz discloses that the system can notify the carrier of a decision not to deliver the package to the target vehicle. Boccuccia also discloses that the system can notify a carrier of a change from an original delivery site to a different delivery site, or that the package can be retained for alternate delivery at a different time/place, in at least [0034-[0036]. . It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the delivery skip notification of Oz the alternative location notification as taught by Boccuccia in order to “provide additional opportunities for the customer vehicle to rendezvous with the delivery service vehicle to receive the parcel.” Boccuccia, paragraph [0036].
To the extent that neither Oz nor Boccuccia explicitly disclose notifying the carrier terminal of an area where the user does not want the package to be delivered or collected, Klingenberg discloses that a user can request redirection of a package via a delivery change request, such that the delivery carrier is instructed to deliver the package to an alternate address. The user affirmatively instructing a new location constitutes notifying that the user does not want the delivery to the original location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the alternative delivery location based on vehicle location as taught by Oz in view of Boccuccia the affirmative re-designation of a delivery location as taught by Klingenberg in order to “allow[s] the consignee to indicate specific delivery preferences.” Klingenberg, paragraph [0045]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180240067 to Oz et. al. (“Oz”) in view of U.S. Patent Publication No. 20200074396 to Boccuccia et. al. (“Boccuccia”) and further in view of U.S. Patent No. 10643171 to Zhang (“Zhang”).
Claim 5
Oz in view of Boccuccia discloses the elements of claim 1, above. Oz also discloses that the carrier requests current location of the target vehicle and if the current location is no in the delivery zone, the delivery is skipped in [0122]. Boccuccia discloses that the system can determine whether the customer vehicle has moved since the delivery vehicle started its route as in [0028] and notifying a customer of a missed delivery as in [0036]. Neither Oz nor Boccuccia disclose notifying the customer terminal to park the target vehicle. However, Zhang discloses:
when the collection/delivery destination vehicle is not parked, the processor is configured to transmit, to a terminal of the utilizer, a notification to urge the utilizer to park the collection/delivery destination vehicle. (Figure 5, steps 230 and 510 thru 550; col. 4, ll. 59-66 discloses the computing devices; col. 15, ll. 39-40 user computing device receives notifications to stay in the delivery area; col. 16, ll. 26-65 system determines that the user has left the delivery area and transmits an alert to the user to return to the delivery area to receive the delivery)
Oz discloses that a system can determine that the target vehicle is not in the delivery area. Boccuccia discloses that the system can determine whether the customer vehicle has moved since the beginning of the delivery route. Zhang discloses determining that the user has left the area and alerting the user to return. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the current location determination and missed delivery notification system of Oz in view of Boccuccia the alert to return to the delivery area to prevent a missed delivery as taught by Zhang in order to keep a user from being “inconvenienced by having to spend unnecessary time waiting for the delivery at the shipping address.” Zhang, Background, col. 1, ll. 12-20.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20160350711 to Tsao discloses a system which uses proximity criteria ([0023]) to determine when to query for a user’s current location ([0028]) to allow a user to receive delivery at another location if they are not at the original location ([0029]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628